DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are canceled. Claims 21-40 are pending in the application and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-30, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fleuter et al. (US 2017/0203307 A1) hereinafter Fleuter and Ekeroth et al. (US 2006/0048761 A1) hereinafter Ekeroth.
Claim 21:
Fleuter discloses a method for operating a centrifugal separator, the centrifugal separator having at least one rotatably mounted rotor comprising the steps: [Para. 0025] setting the rotor into rotation with a variable rotational speed by a drive controlled by a control unit, [Para. 0026; Fig. 1, Items 1, 2] controlling a rotational speed of the rotor as 
Fleuter doesn’t explicitly disclose (a centrifugal separator) associated with at least one of a prime mover or a working machine.
However, Ekeroth does disclose (a centrifugal separator) associated with at least one of a prime mover or a working machine [Para. 0043; Fig. 3, Item 31]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fleuter with the disclosure of Ekeroth to provide a source of energy to move the centrifuge.
It should be noted that the use of a microphone would pick up the sound of an engine in the vicinity and therefore the combination of Fleuter and Ekeroth disclose all the limitations of claim 1.
Claim 22:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 21:
Fleuter also discloses wherein the controlling of the rotational speed of the rotor takes place such that the rotor is operated with a maximum rotational speed such that acoustic emissions from the centrifugal separator are not perceptible to human hearing amid the respective current acoustic emissions of the at least one of the prime mover or the working machine. [Para. 0028-0031]
Claim 23:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 21:

Fleuter doesn’t explicitly disclose (a centrifugal separator) associated with at least one of a prime mover or a working machine.
However, Ekeroth does disclose (a centrifugal separator) associated with at least one of a prime mover or a working machine [Para. 0043; Fig. 3, Item 31].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fleuter with the disclosure of Ekeroth to provide a source of energy to move the centrifuge.
A microphone would collect noise from wind noises or rolling noises from an associated working machine.
Claim 27:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 23:
Fleuter also discloses wherein the at least one acquired operating parameter from which the signals to be supplied to the control unit are ascertained are at least one of stored, speed-dependent wind noises or rolling noises of the working machine. [Para. 0023]
A microphone would collect noise from wind noises or rolling noises from an associated working machine.
Claim 28:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 23:
Fleuter doesn’t explicitly disclose wherein the parameters from which the signals to be supplied to the control unit are ascertained are generated and supplied to the control unit from at least one of an onboard network or bus network of the at least one of the prime mover or the working machine.
However, Ekeroth does disclose wherein the parameters from which the signals to be supplied to the control unit are ascertained are generated and supplied to the control unit from at least one of an onboard network or bus network of the at least one of the prime mover or the working machine [Para. 0050].
Fleuter also discloses wherein the control unit, formed by an electronics unit integrated in the centrifugal separator, takes over the controlling of the rotational speed of the rotor of the centrifugal separator in accordance with characteristic values pertaining to the control signals, stored in the control unit. [Para. 0028-0031]


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fleuter with the disclosure of Ekeroth to provide a source of energy to move the centrifuge.
Claim 29:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 21:

Claim 30:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 29:
Fleuter also discloses wherein a microphone in or on the at least one of the prime mover or the working machine is used as the one or more acoustic sensors. [Para. 0023, 0026]
Claim 36:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 21:
Fleuter doesn’t explicitly disclose wherein in accordance with signals that are supplied to the control unit by a machine control device of the prime mover or the working machine before an impending stop, signaled by the control device, of the prime mover or the working machine, the control unit brings the rotor to a standstill before or up until the stopping of the at least one of the prime mover or the working machine.
However, Ekeroth does disclose wherein in accordance with signals that are supplied to the control unit by a machine control device of the prime mover or the working machine before an impending stop, signaled by the control device, of the prime mover or the working machine, the control unit brings the rotor to a standstill before or up until the stopping of the at least one of the prime mover or the working machine. [Paras. 0069-0073]

Claim 37:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 21:
Fleuter doesn’t explicitly disclose wherein the steps are performed in a prime mover formed by an internal combustion engine.
However, Ekeroth does disclose wherein the steps are performed in a prime mover formed by an internal combustion engine. [Fig. 3, Item 30]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fleuter with the disclosure of Ekeroth to provide a source of energy to move the centrifuge.
Claim 38:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 27:
Fleuter doesn’t explicitly disclose wherein in accordance with signals that are supplied to the control unit by a control device of the internal combustion engine before an impending start, signaled by the control device, of the internal combustion engine, the control unit activates the rotor for a pre-evacuation of a crankcase of the internal combustion engine before the start of the internal combustion engine takes place.
However, Ekeroth does disclose wherein in accordance with signals that are supplied to the control unit by a control device of the internal combustion engine before 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fleuter with the disclosure of Ekeroth to provide a source of energy to move the centrifuge.
Claim 39:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 21.
Fleuter doesn’t explicitly disclose wherein the steps are performed in a working machine formed by a motor vehicle.
However, Ekeroth does disclose wherein the steps are performed in a working machine formed by a motor vehicle. [Fig. 3, Item 30]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fleuter with the disclosure of Ekeroth to provide a source of energy to move the centrifuge.
Claim 40:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 39:
Fleuter doesn’t explicitly disclose wherein the steps are used to operate the centrifugal separator that removes oil from crankcase ventilation gas or cleans lubricant 
However, Ekeroth does disclose wherein the steps are used to operate the centrifugal separator that removes oil from crankcase ventilation gas or cleans lubricant oil in an internal combustion engine of a hybrid motor vehicle or of a motor vehicle having an engine start-stop automated system. [Para. 0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fleuter with the disclosure of Ekeroth to provide a source of energy to move the centrifuge.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fleuter and Ekeroth as applied to claim 23 above, and further in view of Pfaff et al. (US 5,146,505 hereinafter Pfaff.
Claim 24:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 23:
Fleuter doesn’t explicitly disclose wherein the at least one acquired operating parameter from which the signals to be supplied to the control unit are ascertained is a current prime mover operating point in a stored prime mover operating characteristic map.
However, Pfaff does disclose wherein the at least one acquired operating parameter from which the signals to be supplied to the control unit are ascertained is a current prime mover operating point in a stored prime mover operating characteristic map. [col. 8, lines 28-50]

Claim 25:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 23:
Fleuter doesn’t explicitly disclose wherein the at least one acquired operating parameter from which the signals to be supplied to the control unit are ascertained is at least one of a rotational speed measurement value or a load value of the prime mover.
However, Pfaff does disclose wherein the at least one acquired operating parameter from which the signals to be supplied to the control unit are ascertained is at least one of a rotational speed measurement value or a load value of the prime mover. [col. 8, lines 28-50]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fleuter and Ekeroth with the disclosure of Pfaff to provide a means of determining the noise produced by an associated engine without additional equipment.
Claim 26:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 23:
Fleuter doesn’t explicitly disclose wherein the at least one acquired operating parameter from which the signals to be supplied to the control unit are ascertained is at 
However, Pfaff does disclose wherein the at least one acquired operating parameter from which the signals to be supplied to the control unit are ascertained is at least one of a speed of movement of the working machine or a set transmission gear of a transmission of the working machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fleuter and Ekeroth with the disclosure of Pfaff to provide a means of determining the noise produced by an associated engine without additional equipment.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fleuter and Ekeroth as applied to claim 21 above, and further in view of Phillips (US 5,919,123) hereinafter Phillips.
Claim 31:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 21:
Fleuter doesn’t explicitly disclose wherein as the drive of the rotor an electrical drive is used that is switched over by the control unit, in accordance with signals supplied to the control unit, between a first operating mode in which the electrical drive drives the rotor and a second operating mode in which the electrical drive brakes the rotor, and a switched-off state.
However, Phillips does disclose wherein as the drive of the rotor an electrical drive is used that is switched over by the control unit, in accordance with signals 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fleuter and Ekeroth with the disclosure of Phillips to provide the ability to store energy to provide to the centrifuge.
Claim 32:
Fleuter, Ekeroth, and Philips as shown in the rejection above, disclose all the limitations of claim 31:
Fleuter doesn’t explicitly disclose wherein in the operating mode in which the electrical drive brakes the rotor, electrical energy is produced by the electrical drive and is fed back into an electrical network of the at least one of the prime mover or the working machine.
However, Phillips does disclose wherein in the operating mode in which the electrical drive brakes the rotor, electrical energy is produced by the electrical drive and is fed back into an electrical network of the at least one of the prime mover or the working machine. [col. 6, line 65 to col. 7, line 8]

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fleuter and Ekeroth as applied to claim 21 above, and further in view of Busch et al. (EP 2465613 A1) hereinafter Busch.
Claim 33:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 21:

However, Busch does disclose wherein as the drive of the rotor a hydraulic drive is used that is switched over by the control unit at least between a driving operating mode and a switched-off state, in accordance with signals that represent acoustic emissions of the at least one of the prime mover or the working machine supplied to the control unit. [Para. 0040-0043]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fleuter and Ekeroth with the disclosure of Busch to provide means for rotating the centrifuge.
Claim 34:
Fleuter, Ekeroth, and Busch as shown in the rejection above, disclose all the limitations of claim 33:
Fleuter doesn’t explicitly disclose wherein when there is a need for a reduction in the rotational speed of the rotor, the hydraulic drive is switched over to a braking operating mode by the control unit in accordance with the signals supplied to the control unit.
However, Busch does disclose wherein when there is a need for a reduction in the rotational speed of the rotor, the hydraulic drive is switched over to a braking 
Claim 35:
Fleuter and Ekeroth, as shown in the rejection above, disclose all the limitations of claim 21:
Fleuter doesn’t explicitly disclose wherein when there is a need for a reduction in the rotational speed of the rotor, a separate brake device, assigned to the rotor or to a shaft of the rotor or to the drive, is activated by the control unit.
However, Busch does disclose wherein when there is a need for a reduction in the rotational speed of the rotor, a separate brake device, assigned to the rotor or to a shaft of the rotor or to the drive, is activated by the control unit. [Para. 0028]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Fleuter and Ekeroth with the disclosure of Busch to provide means for rotating the centrifuge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT PHILIP LIETHEN/Examiner, Art Unit 3747